Name: 2005/965/EC: Decision NoÃ 203 of 26 May 2005 amending Decision NoÃ 170 of 11 June 1998 concerning the compilation of the lists provided for in Articles 94(4) and 95(4) of Council Regulation (EEC) NoÃ 574/72 Text of relevance to the EEA and to the EU/Switzerland Agreement
 Type: Decision
 Subject Matter: demography and population;  social protection;  labour market;  health
 Date Published: 2005-12-31

 31.12.2005 EN Official Journal of the European Union L 349/27 DECISION No 203 of 26 May 2005 amending Decision No 170 of 11 June 1998 concerning the compilation of the lists provided for in Articles 94(4) and 95(4) of Council Regulation (EEC) No 574/72 (Text of relevance to the EEA and to the EU/Switzerland Agreement) (2005/965/EC) THE ADMINISTRATIVE COMMISSION ON SOCIAL SECURITY FOR MIGRANT WORKERS, Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (1), under the terms of which it is responsible for dealing with any administrative question arising from Regulation (EEC) No 1408/71 and subsequent regulations, Having regard to Article 36(2) of the aforementioned Regulation (EEC) No 1408/71, Having regard to Articles 17(1) to (4), 29(1) to (3), 30(1) and (3), 94(4) and (5), 95(4) and (5) and 102(2) of Council Regulation (EEC) No 574/72 (2), Having regard to Decision No 170 (3), as amended by Decision No 185 (4), Whereas: (1) The introduction of the European Health Insurance Card, whose period of validity may substantially exceed that of the old form E 111, is giving rise to difficulties in compiling, in accordance with the provisions of Decision No 170, the lists provided for in Articles 94(4) and 95(4) of Regulation (EEC) No 574/72. (2) In order to ensure that the members of the family of a worker (employed or self-employed) or a pensioner and/or the members of their family are able to fully enjoy the entitlements conferred by Regulation (EEC) No 1408/71 in the event of a change of place of residence to a Member State other than the competent State, the date indicated on forms E 109 and E 121 must automatically have priority over the date of expiry of entitlements indicated on forms E 106 and E 112, the European Health Insurance Card or the new model for form E 111, and form E 128 which were issued to these persons. (3) In order to avoid double payments by the competent institution (lump sums and actual costs), procedures should be put in place which prevent the members of the family of a worker (employed or self-employed) or a pensioner and/or the members of their family, who have moved their place of residence to another Member State, from continuing to use the European Health Insurance Card issued by the competent institution beyond the start date from which the lump sums are to be calculated. (4) Procedures should also be put in place to avoid a situation where, in the event that the members of the family of a worker (employed or self-employed) or a pensioner and/or the members of their family move their place of residence within the competent State or to a Member State other than the State of residence, these persons continue to use the European Health Insurance Card issued by the institution of the place of residence beyond the date from which the lump sums are no longer to be calculated, HAS DECIDED AS FOLLOWS: Article 1 Article 1 of Decision No 170 is amended as follows: (a) point I.2(c) is deleted; (b) point I.2(d) is replaced by the following: the date on which form E 109 is received by the institution of the place of residence, where neither the date on which entitlement to benefits in kind is acquired under the legislation of the competent State as provided for in paragraph (a) nor the date of change of residence as provided for in paragraph (b) is indicated on the form concerned.; (c) the following point I.2a is inserted: The institution of the place of residence shall inform the competent institution about the registration of the person concerned in order that the latter institution notify it of the measures to be applied on its behalf in order to avoid the person concerned continuing to use the European Health Insurance Card issued by the competent institution. The institution of the place of residence shall inform the person concerned that, as from the date of their registration with that institution, the European Health Insurance Card issued by the competent institution is no longer valid. Where appropriate, it shall provide a new European Health Insurance Card.; (d) the following point I.4a is inserted: The institution of the previous place of residence shall inform the competent institution and/or the institution of the new place of residence about the measures to be applied in order to avoid the insured person continuing to use the European Health Insurance Card issued by it beyond the date of registration. The competent institution and/or the institution of the new place of residence shall inform the person concerned that the European Health Insurance Card issued by the institution of the previous place of residence is no longer valid after the date from which the lump sums are no longer to be calculated. Where appropriate, it shall provide a new European Health Insurance Card.; (e) point II.2(c) is deleted. (f) point II.2(d) is replaced by the following: the date on which form E 121 is received by the institution of the place of residence, where neither the date on which entitlement to benefits in kind is acquired under the legislation of the competent State as provided for in paragraph (a) nor the date of change of residence as provided for in paragraph (b) is indicated on the form concerned.; (g) the following point II.2a is inserted: The institution of the place of residence shall inform the competent institution about the registration of the person concerned in order that the latter institution notify it of the measures to be applied in order to avoid the insured person continuing to use the European Health Insurance Card issued by it. The institution of the place of residence shall inform the person concerned that, as from the date of their registration with that institution, the European Health Insurance Card issued by the competent institution is no longer valid. Where appropriate, it shall provide a new European Health Insurance Card.; (h) the following point II.4a is inserted: The institution of the previous place of residence shall inform the competent institution and/or the institution of the new place of residence about the measures to be applied in order to avoid the insured person continuing to use the European Health Insurance Card issued by it beyond the date of registration. The competent institution and/or the institution of the place of residence shall inform the person concerned that the European Health Insurance Card issued by the institution of the previous place of residence is no longer valid after the date from which the lump sums are no longer to be calculated. Where appropriate, it shall provide a new European Health Insurance Card. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall apply from 1 January 2006. The Chairman of the Administrative Commission Claude EWEN (1) OJ L 149, 5.7.1971, p. 2. Regulation as last amended by Regulation (EC) No 647/2005 of the European Parliament and of the Council (OJ L 117, 4.5.2005, p. 1). (2) OJ L 74, 27.3.1972, p. 1. Regulation as last amended by Regulation (EC) No 647/2005. (3) OJ L 275, 10.10.1998, p. 40. (4) OJ L 55, 1.3.2003, p. 74.